Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1 and 7 are amended, and claims 1-8 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock (U.S. 2008/0301869) in view of Chen (U.S. 2011/0185493) and Korb (U.S. 2014/0048628).
With respect to claims 1, 7, and 8 Mock discloses a faucet (abstract, being a washing device that dispenses water into a sink) that is provided so as to secure a predetermined opened space with respect to a water receiving part (abstract, as it is a device which dispenses water into a sink) of a hand wash basin (sink), and discharges water toward the water receiving part (abstract), the faucet comprising:

a water discharge part provided at the tip end of the water discharge pipe (figure 17, nozzles #3), the water discharge part jets waterdrops so as to spread the water drops at a predetermined angle from a single water discharge port of the faucet (figure 17, the noted angles formed by the fluid as it exits and is utilizes with #34, the single port being that of #3, being a singular port angled at #34), and is set so as to discharge water at a predetermined flow rate (paragraph 0123, the noted flow rates, specifically 50m/s), 
wherein an average flow speed X (m/sec) and an average particle size Y (pm) of the waterdrops jetted from the water discharge part at a predetermined angle (see figure 17, as the nozzle #3 is angled at a predetermined angle towards #34 to obtain the desired effect) satisfy a following conditional expression in order to inhibit water splash by the waterdrops on the water receiving part (by satisfying the flow and particle size Mock would thus function to inhibit some level of water splash, i.e. it satisfies claim 1 as well as the other end found in claim 2 of the particle size and the average flow speed), and
wherein the faucet further comprises at least one of a constant flow valve, a pressure regulating valve, and a constant-pressure valve (paragraphs0020, 0093 and 0105, disclose the use of a valve, understood being a constant flow valve as it is not tied to the pressure but rather is open and close (much like the handle on a faucet is a constant flow valve where changing the handle moves the valve to allow a constant flow from the various positions of the handle) which supply water to the water discharge part so that water droplet having the average flow speed X and the average particle size Y are jetted from the water discharge part (paragraphs0020 and 0093, being arranged on the feed conduit).
Y < 9300 (um*(m/sec) A1.5) x XA (-1.5)

With respect to claim 7, the noted sink (abstract) discloses a bowl (the sink being the faucet and bowl combination), wherein the bowl of claim 7 is the water receiving part in claim 1.
Mock fails to include a base end fixed on an upper surface of the hand washbasin, and the water discharge pipe having a curved shape to extend form the base end towards the water receiving part or that the predetermined flow rate of the water discharge part is from 0.1 to 0.2 (L/M).
Chen, figure 2, discloses a base end (the lower part of #101 affixed to 108) fixed on an upper surface of a hand wash basin (figure 2, #108) and the water discharge pipe having a curved shape (see figures 2, 7, and 9 #101) which extends from the base end towards the water receiving part (as the curvature extends from the base to the water receiving part of the basin.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the structure of the base and curved shape of the water discharge pipe of Chen into the sink of Mock, as doing so would utilize the commonly used faucet structure found in most shrinks, where a nozzle is affixed at the upper surface of the wash basin and then proceeds to have a curved pipe/conduit that extends outwards into the sink to discharge the fluid(water) into the water receiving part of the sink. The claimed feature is also known to be common knowledge in the art of sinks, where the faucet of the sink extends from a base which is affixed to the upper surface of the wash basin and then curves out and over the sink to a nozzle (see MPEP 2144.03 A-E)).
Korb discloses, figure 10, a flow rate of 0.04 gpm (0.1514 l/min) when a handle is at 10 degrees of rotation, this allows for a varying degree of flow rate in the system by the use of a handle/stem position to allow for different flow rates. 

With respect to claim 2, Mock discloses the average flow speed X and the average particle size Y of the waterdrops jetted from the water discharge part further satisfy a following conditional expression. Y >-360(microseconds) x X + 1500 (microns)
Which, using the numbers in paragraph 0123, of flow speed at 50m/s and 20-80 microns satisfies the expression
With respect to claim 3, Mock discloses the average flow speed X of the waterdrops jetted from the water discharge part is equal to or larger than 1.7 (m/sec) (paragraph 0123, 40m/sec).
With respect to claim 4, Mock discloses the average particle size Y of the waterdrops jetted from the water discharge part is equal to or larger than 35 (microns) (paragraph 01234, discloses 80 microns).
With respect to claim 5, Mock discloses the average particle size Y of the waterdrops jetted from the water discharge part is equal to or smaller than 9000 (microns) (paragraph 0123, discloses 80 microns).

Response to Arguments/Amendments
	The Amendment filed 10/12/2021 has been entered. Currently claims 1-8 are pending and claims 1 and 7 are amended. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (07/12/2021).
Applicant’s arguments, see Applicants arguments, filed 10/12/2021, with respect to the previous rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Korb. Where, faucets are known to have handles that control valves, and by moving the handle the water flow through the valve increases and decreased based on the position of said handle, the user then can utilize said handle to obtain a desired flow rate, and such flow rates as being claimed are shown in Korb to be utilized in a faucet. The examiner further notes, such flow rate could also be taken as shown in Mock, where the system when going from 0.0 l/m to its 0.5 l/m flow rate would have to pass through the flow rate of 0.1-0.2 as the fluid flow went from nothing to the .5 l/m, but in view of a better rejection then inherency art was found to teach such controlled movement of valve having a reflective changing flow rate. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752